 

Case 1:19-cr-00644-GBD Document 29 Filed 08/10/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ee eee Ee x
UNITED STATES OF AMERICA
19CR644
-against- : ORDER
Rondel Brandon
Defendant
eee ee ee ee ee EE xX

Honorable George B. Daniels, United States District Judge:

ORDERED that the defendant’s bail be modified to include mental
health evaluation/treatment as directed by Pretrial Services.

Dated: New York, New York
puget , 2020

[AUG 10 2909

SO ORDERED:

Soy 6 Dirks

aie George B. Daniels
iGocs States District Judge

 
